Citation Nr: 0317237	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  99-20 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for systolic 
hypertension as secondary to radiation and Agent Orange 
exposure.

2.  Entitlement to service connection for sinusitis as 
secondary to radiation and Agent Orange exposure.

3.  Entitlement to service connection for allergic disorders 
as secondary to exposure to Agent Orange and other chemicals.

4.  Entitlement to service connection for prostate gland 
disorder as secondary to Agent Orange and radiation exposure.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for a lung disorder 
(now diagnosed as chronic obstructive pulmonary disease 
(COPD) as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 1960 
and from February 1963 to February 1967.  The veteran also 
had several verified periods of active duty for training. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The Board remanded the case to the RO for 
additional development in July 2001.  

In April 2003, the RO granted service connection for a skin 
disorder diagnosed as tinea cruris.  As service connection 
was granted for a skin disorder, this issue is no longer 
before the Board.  However, the veteran filed a notice of 
disagreement to the evaluation assigned to the service-
connected tinea cruris.  Accordingly, this issue is the 
subject of the attached REMAND.


FINDINGS OF FACT

1.  There is no objective evidence that the veteran was 
exposed to ionizing radiation in service or, if he was, the 
dosage of such exposure.

2.  There is no objective evidence that the veteran was 
exposed to Agent Orange during service.  

3.  Hypertension was not present in service, was not 
manifested in the first year after service, and there is no 
competent medical evidence relating the veteran's 
hypertension to any disease or injury which occurred during 
active military service or periods of ACDUTRA to include 
exposure to radiation.

4.  Sinusitis was not diagnosed in service and there is no 
competent medical evidence relating the veteran's sinusitis 
to his active service or periods of ACDUTRA to include 
exposure to Agent Orange, other chemicals, or radiation.

5.  A chronic allergic disorder was not diagnosed during 
service and there is no competent medical evidence relating 
the veteran's allergic disorder to his active service or 
periods of ACDUTRA to include exposure to Agent Orange or 
other chemicals.

6.  Competent medical evidence relating the veteran's 
prostate gland disorder, variously diagnosed, and his active 
service or periods of ACDUTRA to include exposure to Agent 
Orange is not of record.

7.   Hearing loss was not present in service, was not 
manifested in the first year after service, and there is no 
competent medical evidence relating the veteran's hearing 
loss to any disease or injury which occurred during active 
military service or periods of ACDUTRA.

8.  A lung disorder (now diagnosed as COPD) was not diagnosed 
in service and there is no competent medical evidence 
relating the veteran's lung disorder (diagnosed as COPD) to 
his active service or periods of ACDUTRA to include exposure 
to Agent Orange, other chemicals, or radiation.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service, 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2002).

2.  Sinusitis was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2002).

3.  An allergic disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

4.  A prostate gland disorder was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

5.  Hearing loss was not incurred or aggravated in service, 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002).

6.  A lung disorder, now diagnosed as COPD, was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hypertension, 
sinusitis, an allergic disorder, a prostate gland disorder, a 
lung disorder, and hearing loss.  He maintains that he was 
exposed to Agent Orange and other chemicals as well as radio 
wave emissions and ionizing radiation as a result of his 
various duties in service and that this caused the 
development of his hypertension, sinusitis, allergic 
disorder, prostate gland disorder, and a lung disorder 
diagnosed as COPD.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  Certain chronic disabilities, such as 
hypertension and sensorineural hearing loss, will be presumed 
to be related to service if manifested to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

Additionally, active military, naval, or air service includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24) (West 1991); see 
also 38 C.F.R. § 3.6(a) (2002).  ACDUTRA includes full-time 
duty performed by members of the National Guard of any State.  
38 C.F.R. § 3.6(c)(3) (2002).  Service connection is 
warranted for disability resulting from disease or injury 
that was incurred in or aggravated while performing ACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

Radiation exposure

Service connection for a radiogenic disease may be 
established in one of four ways. First, service connection is 
granted if a veteran had the disease in service or, in the 
case of malignant tumors manifested to a degree of 10 percent 
or more, within the first postservice year. 38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  Second, if 
a veteran participated in service in a radiation- risk 
activity (as defined by statute and regulation) and, after 
service, developed one of 16 types of cancer, it is presumed 
that the disease was incurred in service. 38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  Third, if a veteran was 
exposed in service to ionizing radiation and, after service, 
developed any cancer within a period specified for each by 
law, then the veteran's claim is referred to the Under 
Secretary for Benefits who must determine, based on the 
extent of the exposure, whether there is a reasonable 
possibility that the disease was incurred in service. 38 
C.F.R. § 3.311.  
Fourth, direct service connection can be established by show 
that the disease or malady was incurred during or aggravated 
by service.  See Davis v. Brown, 10 Vet. App. 209 (1997) 
(citing Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996) aff'd sub nom., 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997)).

As to the first, there is no evidence that the veteran was 
diagnosed with any of the disorders to include hypertension 
or hearing loss either during service or within the first yea 
following his active duty service, so service connection on a 
direct basis is not warranted.

As to the second method of establishing service connection, 
it is presumed that, if a veteran participated in service in 
a radiation-risk activity and subsequently develops a disease 
listed in the regulation, the disease is presumed to be due 
to the radiation-risk activity. 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Recognized radiation-risk activities are: 
onsite participation in atmospheric nuclear tests; 
participation in the occupation of Hiroshima or Nagasaki 
between certain dates; internment as a prisoner of war in 
Japan during World War II with opportunity for exposure to 
ionizing radiation; and certain service in one of three 
gaseous diffusion plants.  The diseases specific to 
radiation-exposed veterans, and for which service connection 
may be granted by presumption pursuant to 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d), are bronchio-alveolar 
carcinoma, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), non Hodgkin's lymphomas, leukemia 
(other than chronic lymphocytic leukemia), multiple myeloma, 
and cancers of the thyroid, breast, pharynx, esophagus, 
stomach, small intestine, pancreas, bile ducts, gall bladder, 
salivary glands, and urinary tract (including the kidneys, 
renal pelves, ureters, urinary bladder, and urethra).

Although the veteran contends that he was exposed to 
ionization radiation when was stationed in Japan in 1957 
approximately 50 miles from both atomic bomb sites of 
Hiroshima and Nagasaki and that he visited Nagasaki, the 
evidence of record does not support that the veteran 
participated in service in a "radiation- risk activity" as 
that term is defined by applicable law, and the veteran has 
not been diagnosed with any of diseases that can be 
presumptively service connected by stint of service in a 
radiation-risk activity. Consequently, as a matter of law, 
service connection cannot be granted here on a presumptive 
basis pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The third method of establishing service connection is to 
show that the veteran has a disease or disorder listed as a 
radiogenic diseases listed in 38 C.F.R. § 3.311.  However, 
the regulation does not create a presumption for service 
connection; it merely provides special procedures for 
evidentiary development and adjudication of a claim.  
Implicit in the regulation is the requirement for evidence of 
exposure to ionizing radiation, and that the evidence be of 
such character as to enable qualified personnel to prepare a 
dose estimate.  In the instance case, the veteran has not 
been diagnosed with any of the diseases or disorders listed 
as radiogenic diseases under 38 C.F.R. § 3.311.

Herbicide (Agent Orange) exposure

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103(Dec. 27, 2001).  Section 201 of this Act 
provides a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  Previously, the 
law required that the veteran have a presumptive disease 
before exposure to herbicides was presumed.  See 38 U.S.C.A. 
§ 1116(a)(3) (West 2002).  This is a liberalizing provision, 
which will be applied in this case.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991). 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; PCT; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2002).  
 
The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

The veteran contends that he was exposed to Agent Orange in 
service when he was sent on a classified mission to Thailand.  
The Board observes that the veteran's contention of Agent 
Orange exposure was noted in VA medical documents in July and 
October 1998 and it appears that VA examiners relied on the 
veteran's report of such.  However, while the veteran's 
DD214s show that he had 9 months of foreign or sea service 
between June 1956 and June 1960 and 4 months of foreign or 
sea service between February 1963 and February 1967.  
Moreover, while the veteran submitted orders showing he was 
sent on a classified temporary duty and a statement from a 
buddy that this duty was in Thailand, these records do not 
show that the veteran served in Vietnam and the claims file 
does not contain any documentation confirming that the 
veteran was exposed to Agent Orange at any time during his 
active military service.  Thus, the Board finds that the 
veteran is not entitled to a presumption of exposure to 
herbicides to include Agent Orange.

Thus, as the Board concludes that the veteran is not entitled 
to presumptions of service connection for any of his 
disorders based on exposure to radiation or Agent Orange, the 
Board will consider entitlement to service connection for 
each of the claimed disabilities on a direct basis.



Hypertension

Service medical records disclose no complaints, findings, or 
diagnosis of hypertension.  Private treatment records dated 
from 1974 to 1996 show no findings or diagnosis of 
hypertension.

The first diagnosis of systolic hypertension was during an 
October 1998 VA examination.  At that time, the VA examiner 
stated that the veteran reported that he was exposed to Agent 
Orange in 1965; however, the examiner opined that the 
veteran's high blood pressure was not related to his exposure 
to Agent Orange.  In a January 2002 VA examination, it was 
noted that the veteran was diagnosed with borderline 
hypertension in 1998, but has subsequently developed 
sustained hypertension.  The VA examiner stated that as the 
veteran had just developed sustained hypertension in the past 
year, it was the VA examiner's opinion that the veteran's 
hypertension was not related to the veteran's active service 
to include exposure to radiation from aircraft radar.

An October 2002 private hospital report revealed a diagnosis 
of hypertension; however, there was no discussion as to the 
etiology of the hypertension.

The veteran submitted statements from friends who served with 
him as to what they were exposed to during service.  
Additionally, in several statements, the veteran contends 
that his hypertension was the result of his service or the 
exposure to radiation or chemicals during service.  The 
veteran has also submitted documentation concerning exposure 
to various chemicals and the physical results thereof.  
However, there is no indication that the veteran was the 
subject of any of the submitted medical documentation.  The 
veteran is competent as a layperson to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the veteran is not competent to 
offer medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Following review of the entire claims folder, the Board notes 
that the veteran was first diagnosed with systolic 
hypertension in 1998, more than 30 years after separation 
from active service in 1967, and more than 1 year after his 
last verified period of ACDUTRA in 1996.  Moreover, the Board 
finds that there is no medical evidence linking the veteran's 
hypertension to any injury or disease he incurred during his 
active military service to include periods of ACDUTRA or any 
exposure to chemicals or radiation.  Accordingly, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's hypertension began during service, 
ACDUTRA, developed within a year of service, or developed as 
result of his exposure to chemicals or radiation.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Thus, the veteran's claim is denied.

Sinusitis/allergic disorder

Service medical records reveal no complaints, findings, or 
diagnosis of any chronic allergic or sinus problems to 
include sinusitis during service.  Private medical records 
dated from 1974 to 1996 show no findings or diagnosis of 
sinusitis or allergies.

At his October 1998 VA examination, the veteran reported a 
history of sinusitis with postnasal drainage and fullness 
over his sinuses.  The veteran also reported allergies if 
mows the grass or was exposed to chemicals and that he took 
lots of decongestants.  On evaluation, there was no 
tenderness over the sinuses.  The impression included history 
of sinusitis and allergies to grass and chemicals.  

In a June 2002 VA nose and sinus examination, the examiner 
noted that on previous examination history of sinusitis was 
reported.  However, the examiner stated that on questioning 
the veteran complained of lots of allergies especially when 
mowing grass or exposed to chemicals.  The veteran reported 
that he may get postnasal drip or his nose may stop up.  The 
examiner further noted the veteran's contentions regarding 
exposure to radio waves and petrochemicals.  The examiner 
opined that the veteran's problems were more consistent with 
allergic rhinosinusitis.  The examiner explained that 
allergic rhinosinusitis can occur at any age under almost any 
circumstances.  The examiner stated that while it was 
possible that these conditions began in service, from looking 
at the evidence, he was unable to determine when these 
symptoms and problems began.

The veteran submitted statements from friends who served with 
him as to what they were exposed to during service.  
Additionally, in several statements, the veteran contends 
that his sinusitis and allergies resulted from his service or 
the exposure to radio waves or chemicals during service.  The 
veteran has also submitted documentation concerning exposure 
to various chemicals and the physical results thereof.  
However, there is no indication that the veteran was the 
subject of any of the submitted medical documentation.  The 
veteran is competent as a layperson to report that on which 
he has personal knowledge.  See Layno, 6 Vet. App. at  470.  
However, the veteran is not competent to offer medical 
opinion as to cause or etiology of the claimed disability as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.

Upon review, the Board notes that the claims file does not 
contain any diagnosis of sinusitis, other than by history.  
It appears that the VA examiner relied on the history 
provided by the veteran.  The U.S. Court of Appeals for 
Veterans Claims (Court) has determined that the history that 
the veteran provided does not transform that history into 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, the probative value of this statement is 
greatly reduced by the fact that it is not shown to have been 
based on a review of the claims file or other detailed 
medical history.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

As for an allergic disorder, the examiner stated that 
allergic rhinosinusitis could occur at any age under almost 
any circumstances.  The veteran's service medical records 
show no complaints or finding of allergies.  The examiner 
stated that after reviewing the veteran's medical record, 
while it was possible this began in service, he could not 
determine when the veteran's allergic rhinosinusitis 
initially began.  The Board finds that this opinion is 
speculative.  The Court has provided additional guidance as 
to this aspect of weighing medical opinion evidence.  See 
Davis v. West, 13 Vet. App. 178, 185 (1999) (any medical 
nexus between the veteran's in-service radiation exposure and 
his fatal lung cancer years later was speculative at best, 
even where one physician opined that it was probable that the 
veteran's lung cancer was related to service radiation 
exposure); Morris v. West,  
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed speculative); 
Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated the initial development of his lung 
condition found too speculative); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative to be 
deemed new and material evidence to reopen cause of death 
claim); Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) 
(physician's opinion that "renal insufficiency may have been 
a contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim).  Accordingly, the 
Board finds that this opinion is not competent medical 
evidence of a nexus between the veteran's current allergic 
disorder and active service.  

Following review of the entire claims folder, the Board finds 
that there is no medical evidence linking the veteran's 
allergic sinus disorder to any injury or disease he incurred 
during his active military service to include periods of 
ACDUTRA or any exposure to chemicals or radiation.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's allergic 
sinus disorder began during service, ACDUTRA, developed 
within a year of service, or developed as result of his 
exposure to chemicals or radiation.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert, 1 Vet. App. 49.  Thus, 
the veteran's claim is denied.
 
Prostate gland disorder

Service medical records in 1957 show complaints of pain of 
voiding and urethral discharge.  The diagnosis was gonorrhea.  
Service medical records contain no other complaints, 
findings, or diagnosis of prostate difficulties.

Private medical records dated from 1974 to 1996 reveal 
treatment for recurrent prostatitis.  A prostate ultrasound 
was normal and PSA testing did not indicate elevated levels.  
VA medical records dated in July 1998 diagnosed benign 
prostatic hypertrophy.  An October 1998 VA examination 
diagnosed intermittent prostatitis; however, the examiner 
opined that the veteran's prostate condition was not related 
to exposure to Agent Orange.

At a January 2002 VA genitourinary examination, the veteran 
complained of lower urinary tract symptoms, specifically 
bladder outlet obstructive symptoms.  Following evaluation, 
the examiner diagnosed lower urinary obstructive tract 
symptoms secondary to benign prostatic hypertrophy with no 
evidence of prostatitis.  The examiner opined that there was 
no relationship between the veteran's benign prostatic 
hypertrophy and exposure to Agent Orange.  In a June 2002 
follow-up review of the examination, another VA examiner 
reviewed the file and opined that the veteran's current 
prostate disorder was not related to service.  The examiner 
specifically stated that he knew of no evidence that exposure 
to ionizing radiation would result in benign prostatic 
hypertrophy or prostatitis.

The veteran submitted statements from friends who served with 
him as to what they were exposed to during service.  
Additionally, in several statements, the veteran contends 
that his prostate disorder resulted from his service or the 
exposure to Agent Orange or radiation during service.  The 
veteran has also submitted documentation concerning exposure 
to various chemicals and the physical results thereof.  
However, there is no indication that the veteran was the 
subject of any of the submitted medical documentation.  The 
veteran is competent as a layperson to report that on which 
he has personal knowledge.  See Layno, 6 Vet. App. at  470.  
However, the veteran is not competent to offer medical 
opinion as to cause or etiology of the claimed disability as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.
 
Following review of the entire claims folder, the Board finds 
that there is no medical evidence linking the veteran's 
prostate disorder to any injury or disease he incurred during 
his active military service to include periods of ACDUTRA or 
any exposure to chemicals or radiation.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's prostate disorder began 
during service, ACDUTRA, developed within a year of service, 
or developed as result of his exposure to chemicals or 
radiation.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert, 1 Vet. App. 49.  Thus, 
the veteran's claim is denied.

Hearing loss

Service medical records show no complaints, findings, or 
diagnosis of hearing loss during service.  Service medical 
records do reflect audiometric testing during service and at 
separation.  The veteran's January 1967 separation 
examination reveals no diagnosis of hearing loss after 
testing.  

A July 1998 VA medical report shows that the veteran 
complained of decreased hearing and that he reported that he 
worked around aircraft and loud noises during service.  An 
October 1998 VA audiogram revealed mild sensorineural hearing 
loss from 3000 to 6000 Hz bilaterally.

At a January 2002 VA audio examination, the veteran reported 
constant ringing tinnitus in both ears which he stated was 
secondary to noise from auxiliary power units, aircraft, test 
equipment, and bomb explosion during service.  Following 
audio testing, the examiner diagnosed hearing within normal 
limits except for mild sensorineural hearing loss from 3000 
to 4000 Hz in the right ear and sensorineural hearing loss 
from 3000 to 8000 Hz in the left ear.  An April 2002 VA 
examination review, the examiner noted that the veteran's 
hearing was within normal limits at the time of discharge in 
1967, that he did not report hearing problems at discharge, 
and that VA examinations in 1998 and 2002 showed mild 
sensorineural hearing loss.  The examiner opined that it was 
not likely that the veteran's current hearing loss was 
related to noise exposure during service.

The veteran submitted statements from friends who served with 
him as to what they were exposed to during service.  
Additionally, in several statements, the veteran contends 
that his hearing loss resulted from noise exposure during 
service.  The veteran is competent as a layperson to report 
that on which he has personal knowledge.  See Layno, 6 Vet. 
App. at  470.  However, the veteran is not competent to offer 
medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.
 
Following review of the entire claims folder, the Board notes 
that the veteran was first diagnosed with mild sensorineural 
hearing loss in 1998, more than 30 years after separation 
from active service in 1967, and more than 1 year after his 
last verified period of ACDUTRA in 1996.  Moreover, the Board 
finds that there is no medical evidence linking the veteran's 
hearing loss to any injury or disease he incurred during his 
active military service to include periods of ACDUTRA.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's hearing 
loss began during service, ACDUTRA, or developed within a 
year of service.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert, 1 Vet. App. 49.  Thus, 
the veteran's claim is denied.



Lung disorder (COPD)

Service medical records disclosed no complaints, findings, or 
diagnosis of any chronic respiratory or lung problems.  
Private medical records dated from 1974 to 1996 show no 
complaints, findings or diagnosis of a lung disorder.

A July 1998 VA medical record revealed that the veteran 
complained of shortness of breath, but there was no 
diagnosis.  In an October 1998 VA examination, the veteran 
did not provide a history of a lung disorder and denied 
cough, sputum production, or wheezing.  On evaluation, the 
lungs were clear to auscultation and resonant to percussion.  
The examiner ordered a chest X-ray on the basis of the 
veteran's contention that he was exposed to Agent Orange.  
The chest X-ray was normal.  

At a January 2002 VA examination, the examiner stated that 
the veteran complained of shortness of breath, and wheezing.  
He reported that he had been diagnosed with chronic 
obstructive pulmonary disease approximately one year ago.  It 
was noted that the veteran had a 10-year smoking history.  
The impression was chronic obstructive pulmonary disease.  
The examiner opined that the veteran's COPD was not related 
to the veteran's service.

An October 2002 private hospital report revealed a diagnosis 
and treatment of dyspnea with COPD and possible pneumonia.  
There was no discussion of the etiology of the disorder.

The veteran submitted statements from friends who served with 
him as to what they were exposed to during service.  
Additionally, in several statements, the veteran contends 
that his COPD resulted from his service or the exposure to 
Agent Orange or radiation during service.  The veteran has 
also submitted documentation concerning exposure to various 
chemicals and the physical results thereof.  However, there 
is no indication that the veteran was the subject of any of 
the submitted medical documentation.  The veteran is 
competent as a layperson to report that on which he has 
personal knowledge.  See Layno, 6 Vet. App. at  470.  
However, the veteran is not competent to offer medical 
opinion as to cause or etiology of the claimed disability as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.
 
Following review of the entire claims folder, the Board finds 
that there is no medical evidence linking the veteran's COPD 
to any injury or disease he incurred during his active 
military service to include periods of ACDUTRA or any 
exposure to chemicals or radiation.  Accordingly, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's COPD began during service, 
ACDUTRA, developed within a year of service, or developed as 
result of his exposure to chemicals or radiation.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert, 1 Vet. App. 49.  Thus, 
the veteran's claim is denied.

VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by a July 2001 Board remand, an 
August 2001 letter and an April 2003 supplemental statement 
of the case.  In particular, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The record shows 
that the RO has secured the veteran's service medical 
records, VA clinical records and examination reports, private 
medical records, and support statements.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).




ORDER

Service connection for hypertension due to exposure to Agent 
Orange or radiation is denied.  Service connection for 
sinusitis due to exposure to Agent Orange or radiation is 
denied.  Service connection for an allergic disorder due to 
exposure to Agent Orange or other chemicals is denied.  
Service connection for a prostate gland disorder due to 
exposure to Agent Orange or radiation is denied.  Service 
connection for hearing loss is denied.  Service connection 
for a lung disorder (diagnosed as COPD) due to exposure to 
Agent Orange or radiation is denied.  


REMAND

The Board observes that the veteran submitted a notice of 
disagreement in April 2003 to the noncompensable evaluation 
for tinea cruris assigned in the February 2003 rating 
decision.  However, a statement of the case addressing this 
issue is not of record.   The Court has directed that where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and a statement of the case addressing the 
issue was not sent, the Board should remand the issue to the 
RO for issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, this issue is REMANDED to the RO for the 
following:

The RO should take appropriate 
adjudicative action, and provide the 
veteran and representative with a 
statement of the case on the issue of 
entitlement to an initial (compensable) 
evaluation for tinea cruris.  The veteran 
is notified that to complete the 
appellate process, he must submit a 
substantive appeal within the applicable 
time period to complete an appeal of this 
issue to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


